Exhibit 10.4
 


 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
21st day of September 2016 (the “Effective Date”), between Porter Bancorp, Inc.,
a Kentucky-chartered bank holding company (the “Corporation”), PBI Bank, Inc., a
Kentucky-chartered commercial bank (the “Bank”), and Phillip W. Barnhouse (the
“Executive”).
 
WITNESSETH
 
WHEREAS, the Executive currently serves as the Chief Financial Officer of the
Corporation and as the Chief Financial Officer and Chief Operating Officer of
the Bank;
 
WHEREAS, the Bank and the Corporation (referred to together herein as the
“Employers”) desire to be ensured of the Executive’s continued active
participation in the business of the Employers and wish to enter into this
Agreement in view of the impending expiration of the employment agreement by and
among the Executive, the Bank and the Corporation dated as of August 7, 2013
(the “Prior Agreement”) which in accordance with its terms will expire in August
2016; and
 
WHEREAS, the Executive is willing to continue to serve the Employers as the
Corporation’s Chief Financial Officer and the Bank’s Chief Financial Officer and
Chief Operating Officer on the terms and conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the Employers and the
Executive hereby agree as follows:
 
1.                  Definitions. The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:
 
(a)                Base Salary. “Base Salary” shall have the meaning set forth
in Section 3(a) hereof.
 
(b)                Cause. Termination of the Executive’s employment for “Cause”
shall mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final consent
or cease-and-desist order or material breach of any provision of this Agreement.
 
(c)                Change in Control. “Change in Control” shall mean a change in
the ownership of the Corporation, or the Bank, a change in the effective control
of the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
 
(d)                Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(e)                Date of Termination. “Date of Termination” shall mean (i) if
the Executive’s employment is terminated for Cause, the date on which the Notice
of Termination is given, and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in such Notice of Termination.
 
(f)                Disability. “Disability” shall mean the Executive (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employers.

--------------------------------------------------------------------------------

(g)                Good Reason. Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based on:
 
(i)            any material breach of this Agreement by the Employers, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) any requirement that the Executive
report to a corporate officer or employee of the Corporation or the Bank instead
of reporting directly to the Boards of Directors, other than (I) the President
and Chief Executive Officer of the Corporation with respect to the Executive’s
duties relating to the Corporation or the President and Chief Executive Officer
of the Bank with respect to the Executive’s duties relating to the Bank and (II)
from time to time with respect to specified matters, a director of either the
Corporation or the Bank who is designated by a majority of the full Board of
Directors of either the Corporation or the Bank, or
 
(ii)            any material change in the Metro Louisville, Kentucky location
at which the Executive must perform his services under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Corporation and the Bank
within ninety (90) days of the initial existence of the condition, describing
the existence of such condition, and the Corporation and the Bank shall
thereafter have the right to remedy the condition within thirty (30) days of the
date the Corporation and the Bank received the written notice from the
Executive. If the Corporation and the Bank remedy the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition. If the Corporation and the Bank do not remedy the
condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty
(60) days following the expiration of such cure period.
 
(h)                Notice of Termination. Any purported termination of the
Executive’s employment by the Employers for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the termination of the Executive’s
employment for Cause, which shall be effective immediately, and (iv) is given in
the manner specified in Section 11 hereof.
 
(i)                 Retirement. “Retirement” shall mean the Executive’s
voluntary or involuntary termination of employment, as applicable, upon reaching
at least age 65, but shall not include an involuntary termination for Cause.
 
2.                   Term of Employment.
 
(a)               The Bank hereby employs the Executive as its Chief Operating
Officer and Chief Financial Officer and the Corporation hereby employs the
Executive as its Chief Financial Officer, and the Executive hereby accepts said
employment with each of the Bank and the Corporation and agrees to render such
services to the Employers on the terms and conditions set forth in this
Agreement. The term of employment under this Agreement shall be for three years
beginning on the Effective Date. Prior to the first annual anniversary of the
Effective Date and each annual anniversary thereafter, the Board of Directors of
each of the Corporation and the Bank shall consider and review (with appropriate
corporate documentation thereof, and after taking into account all relevant
factors, including the Executive’s performance hereunder) a one-year extension
of the term of this Agreement. If the Boards of Directors approve such an
extension, then the term of this Agreement shall be so extended as of the
relevant annual anniversary of the Effective Date unless the Executive gives
written notice to the Employers of the Executive’s election not to extend the
term, with such written notice to be given not less than thirty (30) days prior
to any such relevant annual anniversary of the Effective Date; provided,
however, that if either the Corporation or the Bank is deemed to be in “troubled
condition” as defined in 12 C.F.R. §§225.71 or 303.101(c) as of the applicable
annual anniversary of the Effective Date, then the term of this Agreement shall
not be extended unless and until the Employers shall have received all requisite
regulatory approvals, non-objections or consents to such renewal pursuant to the
provisions of 12 C.F.R. Part 359. If either Board of Directors elects not to
extend the term, it shall give written notice of such decision to the Executive
not less than thirty (30) days prior to any such annual anniversary of the
Effective Date. If any party gives timely notice that the term will not be
extended as of any annual anniversary of the Effective Date, then this Agreement
and the rights and obligations provided herein shall terminate at the conclusion
of its remaining term, except to the extent set forth in Section 5(d) (including
the provisions referenced in such section) and Section 7. References herein to
the term of this Agreement shall refer both to the initial term and successive
terms.
2

--------------------------------------------------------------------------------

(b)            During the term of this Agreement, the Executive shall perform
such executive services for the Corporation and the Bank as may be consistent
with his titles and from time to time assigned to him by the Bank’s President
and Chief Executive Officer or Board of Directors with respect to Executive’s
duties relating to the Bank or by the Corporation’s President and Chief
Executive Officer or Board of Directors with respect to Executive’s duties
relating to the Corporation.
 
3.                   Compensation and Benefits.
 
(a)            The Employers shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $240,000
per year (“Base Salary”), which may be increased from time to time in such
amounts as may be determined by the Boards of Directors of the Employers and may
not be decreased without the Executive’s express written consent.
 
(b)            During the term of this Agreement, the Executive shall be
entitled to participate in and receive the benefits of any pension or other
retirement benefit plan, profit sharing, stock incentive, or other plans,
benefits and privileges given to employees and executives of the Employers, to
the extent commensurate with his then duties and responsibilities, as fixed by
the Boards of Directors of the Employers. The Employers shall not make any
changes in such plans, benefits or privileges which would adversely affect the
Executive’s rights or benefits thereunder, unless such change occurs pursuant to
a program applicable to all executive officers of the Employers and does not
result in a proportionately greater adverse change in the rights of or benefits
to the Executive as compared with any other executive officer of the Employers.
Nothing paid to the Executive under any plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the salary
payable to the Executive pursuant to Section 3(a) hereof.
 
(c)            During the term of this Agreement, the Executive shall be
entitled to paid annual vacation in accordance with the policies as established
from time to time by the Boards of Directors of the Employers, which shall in no
event be less than four weeks per annum. The Executive shall not be entitled to
receive any additional compensation from the Employers for failure to take a
vacation, nor shall the Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Boards of
Directors of the Employers.
 
(d)            Except as may otherwise be agreed to by the Corporation and the
Bank, the Executive’s compensation, benefits and severance set forth in this
Agreement shall be paid by the Corporation and the Bank in the same proportion
as the time and services actually expended by the Executive on the business of
the Corporation and the business of the Bank, respectively, with any amounts
paid by the Corporation to be credited towards the obligations of the Bank under
this Agreement. No provision contained in this Agreement shall require the Bank
to pay any portion of the Executive’s compensation, benefits, severance and
expenses required to be paid by the Corporation pursuant to this Agreement.
3

--------------------------------------------------------------------------------

4.                   Expenses. The Employers shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employers,
including, but not by way of limitation, traveling expenses, and all reasonable
entertainment expenses, subject to such reasonable documentation and other
limitations as may be established by the Boards of Directors of the Employers.
If such expenses are paid in the first instance by the Executive, the Employers
shall reimburse the Executive therefor. Such reimbursement shall be paid
promptly by the Employers and in any event no later than March 15 of the year
immediately following the year in which such expenses were incurred.
 
5.                   Termination.
 
(a)            The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including, without limitation, termination for Cause, Disability or
Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.
 
(b)            In the event that (i) the Executive’s employment is terminated by
the Employers for Cause or (ii) the Executive terminates his employment
hereunder other than for Disability, Retirement, death or Good Reason, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.
 
(c)            In the event that the Executive’s employment is terminated as a
result of Disability, Retirement or the Executive’s death during the term of
this Agreement, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.
 
(d)            In the event that the Executive’s employment is terminated by
(i) the Employers for other than Cause, Disability, Retirement or the
Executive’s death during the term of this Agreement, (ii) the Executive for Good
Reason during the term of this Agreement or (iii) subject to the penultimate
sentence of this Section 5(d), the Employers for other than Cause, Disability,
Retirement or the Executive’s death within six months following the expiration
of the term of this Agreement in accordance with the terms of Section 2(a)
hereof, then the Employers shall, in consideration of the Executive’s agreements
in Section 7 below and subject to the provisions of Sections 5(e), 5(f), 6, 18
and 19 hereof, if applicable, pay to the Executive a cash severance amount equal
to one (1) times the Executive’s then current annual Base Salary (the “Severance
Payment”). The Severance Payment shall be paid in a lump sum within ten
(10) business days following the later of the Date of Termination or the
expiration of the revocation period provided for in the general release to be
executed by the Executive pursuant to Section 5(e) below. The Severance Payment
shall be in lieu of, and not in addition to, any Base Salary or other
compensation or benefits that would have been paid under Sections 3(a) above in
the absence of a termination of employment, and the Executive shall have no
rights pursuant to this Agreement to any Base Salary or other benefits for any
period after the applicable Date of Termination. The Executive’s right to
severance under Section 5(d)(iii) above shall be subject to the following:
(Y) the expiration of this Agreement in accordance with the terms of
Section 2(a) hereof shall be for a reason other than a notice of non-renewal of
the term of this Agreement having been provided by the Executive, and (Z) as of
the Date of Termination of the Executive’s employment, neither the Corporation
nor the Bank is deemed to be in “troubled condition” as defined in 12 C.F.R.
§§225.71 or 303.101(c). In the event that at the Date of Termination, the
Corporation and/or the Bank is deemed to be in “troubled condition” as defined
in 12 C.F.R. §§225.71 or 303.101(c), Executive’s right to severance under this
Section 5(d) shall be subject to and conditioned upon the prior receipt of any
required regulatory approval or non-objection.
4

--------------------------------------------------------------------------------

(e)            The Executive’s right to receive the severance set forth in
Section 5(d) above shall be conditioned upon the Executive’s execution of a
general release which releases the Employers and their respective directors,
officers and employees from any claims that the Executive may have under various
laws and regulations and the expiration of any right the Executive may have to
revoke such general release, with such revocation right not being exercised. If
either the time period for paying the severance set forth in Section 5(d) or the
time period that the Executive has to consider the terms of the general release
(including any revocation period under such release) commences in one calendar
year and ends in the succeeding calendar year, then the severance payment set
forth in Section 5(d) above shall not be paid until the succeeding calendar
year.
 
(f)            If prior to the Executive’s receipt of the Severance Payment set
forth in Section 5(d) above it is determined that the Executive (i) committed
any fraudulent act or omission, breach of trust or fiduciary duty, or insider
abuse with regard to the Employers that has had or is likely to have a material
adverse effect on either of the Employers, (ii) is substantially responsible for
the insolvency of, the appointment of a conservator or receiver for, or the
troubled condition, as defined by applicable regulations of the appropriate
federal banking agency, of either of the Employers, (iii) has materially
violated any applicable federal or state banking law or regulation that has had
or is likely to have a material adverse effect on either of the Employers, or
(iv) has violated or conspired to violate Sections 215, 656, 657, 1005, 1006,
1007, 1014, 1302 or 1344 of Title 18 of the United State Code, or Sections 1341
or 1343 of Title 18 affecting the Bank, then the Severance Payment shall not be
provided to the Executive. If it is determined after the Executive receives the
Severance Payment that any of the matters set forth in clauses (i) through
(iv) of this Section 5(f) are applicable to the Executive, then the Executive
shall promptly (and in any event within ten (10) business days following written
notice to the Executive) return an amount equal to the Severance Payment to the
Employers in immediately available funds.
 
6.                   Limitation of Benefits under Certain Circumstances. If the
payment pursuant to Section 5(d) hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a “parachute payment” under Section 280G of the
Code, then the amount payable by the Employers pursuant to Section 5(d) hereof
shall be reduced by the minimum amount necessary to result in no portion of the
amount payable by the Employers under Section 5(d) being non-deductible to the
Employers pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The determination of any reduction in
the amount payable pursuant to Section 5(d) shall be based upon the opinion of
independent tax counsel selected by the Employers and paid for by the Employers.
Such counsel shall promptly prepare the foregoing opinion, but in no event later
than ten (10) days from the Date of Termination, and may use such actuaries as
such counsel deems necessary or advisable for the purpose. Nothing contained
herein shall result in a reduction of any payments or benefits to which the
Executive may be entitled upon termination of employment under any circumstances
other than as specified in this Section 6, or a reduction in the payment
specified in Section 5(d) below zero.
 
7.                   Restrictive Covenants
 
(a)            Trade Secrets. The Executive acknowledges that he has had, and
will have, access to confidential information of the Employers (including, but
not limited to, current and prospective confidential know-how, customer lists,
marketing plans, business plans, financial and pricing information, and
information regarding acquisitions, mergers and/or joint ventures) concerning
the business, customers, contacts, prospects, and assets of the Employers that
is unique, valuable and not generally known outside the Employers, and that was
obtained from the Employers or which was learned as a result of the performance
of services by the Executive on behalf of the Employers (“Trade Secrets”). Trade
Secrets shall not include any information that: (i) is now, or hereafter
becomes, through no act or failure to act on the part of the Executive that
constitutes a breach of this Section 7, generally known or available to the
public; (ii) is known to the Executive at the time such information was obtained
from the Employers; (iii) is hereafter furnished without restriction on
disclosure to the Executive by a third party, other than an employee or agent of
the Employers, who is not under any obligation of confidentiality to the
Employers or an Affiliate; (iv) is disclosed with the written approval of the
Employers; or (v) is required to be disclosed or provided by law, court order,
order of any regulatory agency having jurisdiction or similar compulsion,
including pursuant to or in connection with any legal proceeding involving the
parties hereto; provided however, that such disclosure shall be limited to the
extent so required or compelled; and provided further, however, that if the
Executive is required to disclose such confidential information, he shall give
the Employers notice of such disclosure and cooperate in seeking suitable
protections. Other than in the course of performing services for the Employers,
the Executive will not, at any time, directly or indirectly use, divulge,
furnish or make accessible to any person any Trade Secrets, but instead will
keep all Trade Secrets strictly and absolutely confidential. The Executive will
deliver promptly to the Employers, at the termination of his employment or at
any other time at the request of the Employers, without retaining any copies,
all documents and other materials in his possession relating, directly or
indirectly, to any Trade Secrets.
5

--------------------------------------------------------------------------------

(b)            Non-Competition. During the term of this Agreement and for a
period of twelve (12) months after termination of employment, including a
termination of employment pursuant to Section 5(d)(iii) above (the “Restricted
Period”), the Executive will not, directly or indirectly, (i) become a director,
officer, employee, principal, agent, shareholder, consultant, partner, member,
trustee or independent contractor of any insured depository institution, trust
company or parent holding company of any such institution or company which has
an office in any county in the Commonwealth of Kentucky in which the Bank also
maintains an office. Notwithstanding the foregoing, nothing in this Agreement
shall prevent the Executive from owning for passive investment purposes not
intended to circumvent this Agreement, less than five percent (5%) of the
publicly traded voting securities of any company engaged in the banking,
financial services or other business similar to or competitive with the
Employers (so long as the Executive has no power to manage, operate, advise,
consult with or control the competing enterprise and no power, alone or in
conjunction with other affiliated parties, to select a director, manager,
general partner, or similar governing official of the competing enterprise other
than in connection with the normal and customary voting powers afforded the
Executive in connection with any permissible equity ownership).
 
(c)            Non-Solicitation of Employees. During the Restricted Period, the
Executive shall not, directly or indirectly, solicit, induce or hire, or attempt
to solicit, induce or hire, any current employee of the Employers, or any
individual who becomes an employee during the Restricted Period, to leave his or
her employment with the Employers or join or become affiliated with any other
business or entity, or in any way interfere with the employment relationship
between any employee and the Employers.
 
(d)            Non-Solicitation of Customers. During the Restricted Period, the
Executive shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any customer, lender, supplier, licensee, licensor or other
business relation of the Employers to terminate its relationship or contract
with the Employers, to cease doing business with the Employers, or in any way
interfere with the relationship between any such customer, lender, supplier,
licensee or business relation and the Employers (including making any negative
or derogatory statements or communications concerning the Employers or their
directors, officers or employees).
 
(e)            Irreparable Harm. The Executive acknowledges that: (i) the
Executive’s compliance with Section 7 of this Agreement is necessary to preserve
and protect the proprietary rights, Trade Secrets, and the goodwill of the
Employers as going concerns, and (ii) any failure by the Executive to comply
with the provisions of this Agreement will result in irreparable and continuing
injury for which there will be no adequate remedy at law. In the event that the
Executive fails to comply with the terms and conditions of this Agreement, the
obligations of the Employers to pay the severance benefits set forth in
Section 5 shall cease, and the Employers will be entitled, in addition to other
relief that may be proper, to all types of equitable relief (including, but not
limited to, the issuance of an injunction and/or temporary restraining order and
the recoupment of any severance previously paid) that may be necessary to cause
the Executive to comply with this Agreement, to restore to the Employers their
property, and to make the Employers whole.
6

--------------------------------------------------------------------------------

(f)            Survival. The provisions set forth in this Section 7 shall
survive termination of this Agreement.
 
(g)            Scope Limitations. If the scope, period of time or area of
restriction specified in this Section 7 are or would be judged to be
unreasonable in any court proceeding, then the period of time, scope or area of
restriction will be reduced or limited in the manner and to the extent necessary
to make the restriction reasonable, so that the restriction may be enforced in
those areas, during the period of time and in the scope that are or would be
judged to be reasonable.
 
8.                   Mitigation; Exclusivity of Benefits.
 
(a)            The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise.
 
(b)            The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.
 
9.                   Withholding. All payments required to be made by the
Employers hereunder to the Executive shall be subject to the withholding of such
amounts, if any, relating to tax and other payroll deductions as the Employers
may reasonably determine should be withheld pursuant to any applicable law or
regulation.
 
10.                Assignability. The Corporation and the Bank may assign this
Agreement and their rights and obligations hereunder in whole, but not in part,
to any corporation, bank or other entity with or into which the Corporation or
the Bank may hereafter merge or consolidate or to which the Corporation or the
Bank may transfer all or substantially all of its respective assets, if in any
such case said corporation, bank or other entity shall by operation of law or
expressly in writing assume all obligations of the Employers hereunder as fully
as if it had been originally made a party hereto, but may not otherwise assign
this Agreement or their rights and obligations hereunder. The Executive may not
assign or transfer this Agreement or any rights or obligations hereunder.
 
11.                Notice. For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
 
To the Bank:
President and Chief Executive Officer
 
PBI Bank, Inc.
 
2500 Eastpoint Parkway
 
Louisville, Kentucky 40223

7

--------------------------------------------------------------------------------

 
To the Corporation:
President and Chief Executive Officer
 
Porter Bancorp, Inc.
 
2500 Eastpoint Parkway
 
Louisville, Kentucky 40223
   
To the Executive:
Phillip W. Barnhouse
 
At the address last appearing on
the personnel records of the Employers

 
12.                Amendment; Waiver. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and such officer or officers as may
be specifically designated by the Boards of Directors of the Employers to sign
on their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
13.                Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Kentucky.
 
14.                Nature of Obligations. Nothing contained herein shall create
or require the Employers to create a trust of any kind to fund any benefits
which may be payable hereunder, and to the extent that the Executive acquires a
right to receive benefits from the Employers hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Employers.
 
15.                Headings. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
16.                Validity. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
17.                Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same instrument.
 
18.                Regulatory Actions. The following provisions shall be
applicable to the parties hereto or any successor thereto, and shall be
controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.
 
(a)            If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs pursuant to
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”)(12 U.S.C. §§1818(e)(3) and 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank may, in its discretion: (i) pay the Executive all or part of
the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.
 
(b)            If the Executive is removed from office and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§§1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Executive, and the Bank as of the date of termination shall not be affected.
8

--------------------------------------------------------------------------------

(c)            If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Executive and the
Bank as of the date of termination shall not be affected.
 
19.                Regulatory Prohibition. Notwithstanding any other provision
of this Agreement to the contrary, any payments made to the Executive pursuant
to this Agreement, or otherwise, and any renewal of this Agreement are subject
to and conditioned upon their compliance with Section 18(k) of the FDIA (12
U.S.C. §1828(k)) and 12 C.F.R. Part 359.
 
20.                Changes in Statutes or Regulations.  If any statutory or
regulatory provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Agreement to
such statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 
21.                Payment of Costs and Legal Fees and Reinstatement of
Benefits. In the event any dispute or controversy arising under or in connection
with the Executive’s termination is resolved in favor of the Executive, whether
by judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all reasonable legal fees incurred by the Executive in resolving
such dispute or controversy, and (b) any back-pay, including Base Salary,
bonuses and any other cash compensation, fringe benefits and any compensation
and benefits due to the Executive under this Agreement.
 
22.                Arbitration. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the rules then in effect of the district office
of the American Arbitration Association (“AAA”) located nearest to the home
office of the Bank, and judgment upon the award rendered may be entered in any
court having jurisdiction thereof, except to the extent that the parties may
otherwise reach a mutual settlement of such issue.
 
23.               Entire Agreement. This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein. All prior agreements, including the Prior Agreement, between the
Employers and the Executive with respect to the matters agreed to herein are
hereby superseded and shall have no force or effect.
 
(Signature page follows)
 
9

--------------------------------------------------------------------------------



THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 

       
PORTER BANCORP, INC.
       
By:
/s/ Michael T. Levy    
Michael T. Levy
   
Chairman, Compensation Committee
     
PBI BANK, INC.
       
By:
/s/ Michael T. Levy     
Michael T. Levy
   
Chairman, Compensation Committee
     
EXECUTIVE
       
By:
/s/ Phillip W. Barnhouse    
Phillip W. Barnhouse



 
10